Earl Warren: Number 643, Paul Deemer Johnston and John Sokol versus United States, and Number 704, United States of America versus Dudley A. Patteson. Mr. Imlay, you may proceed.
Carl H. Imlay: May it please the Court. The Court will recall that the instant cases involved the question of whether venue for the crime of failing to report for work of national importance lies in the judicial district of the local board which issued the order, commanding that the registrant, the conscientious objector registrants report to the work or whether venue for this crime of failing to report lies in the judicial district for the registrant who was obligated to report and do the work. Now, at the close of yesterday's sitting, I'd referred the Court to the order to report form which was to send each of these registrants and which defines the duties, the obligations of each of the registrants in these cases. That order appears on page 56 of the Government's brief. Now, I had explained that this form notifies the registrant, the conscientious objector registrant of his assignment to work of national importance and each of these cases that work lay outside of the judicial district in which his local board was located. I also referred the Court's attention to the fact that in literal terms, this order is comprised really of two orders. The first order compels the -- the registrant to report to his local board at a specific time where he would be given instructions to proceed to the place of employment. I had explained that on reporting to the local board the registrant was notified, the registrant already had his work assignment. He -- he had -- was notified 10 -- 10 days before the time for reporting for the local board of his specific work assignment. But in order to brief him and -- and ensure that he would understand in every particular, the nature of his duty, he -- he was ordered to come to the local board and -- in this cases while the registrant has given a -- usually a written instruction sheet telling him the precise person to whom to report at the destination, at the -- in this case a -- a state hospital was the work of national importance assigned to each of these registrants. He was also given the hour, the time for reporting at the place of employment. That might be anywhere from a few hours to several days, maybe a -- a couple of weeks away from the time when he reported to the local board. Now, that is the first order to report to the local board, the second order on this form. You are ordered to report for employment, pursuant to the instructions of the local board to remain in employment for 24 consecutive months until such time as you are released or transferred by proper authority. This order, in other words, has a two-fold purpose to get him to the local board in the first instance and in the second instance to get him to his place of employment at -- at the proper time.
Speaker: (Inaudible)
Carl H. Imlay: If he didn't report to the local board, Mr. Justice Clark, the prosecution would lie in the judicial district to the local board. That was true under the World War II regulations where many of the orders sent to the registrants during that World War II period, just required that they report to the local board at that time, as I will explain a little later, the reporting to the local board was the first step in the trip to the public service camp. Reporting to the local board now is not for transportation to a camp or for delivery to a camp, it's for the purpose of giving the registrant a -- a more detail explanation of what his -- the procedure he should follow in reporting to his place of work.
Speaker: How many duties do you think are involved in this whole process for you to understand?
Carl H. Imlay: I think -- I think, Mr. Justice Harlan, that there -- there are probably three. Now, I might say this, the order is couched as two orders. But I think the -- the registrant is obligated to report to his local board, one. Two, he is obligated to report to the -- to the -- work assignment which, of course, is usually some distance away. There is a policy at the selective service system, not to -- not to assign this conscientious objectors' employment in the local of their residence but to send them away. They have a policy to usually assign the -- the conscientious objector to some work assignment, maybe, 50 or more miles away from the area of his residence which is usually, but not inevitably, in the locality of the local board. The second obligation that he has is a report from employment and relay the third which is comprise in this second order is to remain in employment for 24 consecutive months or until sooner relieved by the selective service of officers. In other words, this -- this order follows him and -- and exist as a -- as an obligation for the whole term of his national -- his work of national importance. I will -- this is far different system than obtained during the World War II, which I'll get to that in just a few moments. So, in other words, the first order obligates him to report at one place, the second order obligates him to report at another. Now, this has, in other words, a two-fold thrust.
Earl Warren: I notice in the -- in the form, it says not to report but to proceed, it's his failure to report to the hour and on the day named in this order or to proceed --
Carl H. Imlay: Yes.
Earl Warren: -- to the place of employment pursuant to instructions or to remain in this employment, specified time will constitute a violation of the law and so forth.
Carl H. Imlay: Yes. Mr. Chief Justice, that language, it has probably been relied on by the registrants. This is an explanatory paragraph which is supposed to tell the registrant in -- in simple language what his obligations are. Now the -- this -- this language, of course, might be susceptible of a -- of such a construction as the registrants have -- have put on it if -- if for anything more than a simple explanation. Now, of course, there is always a duty to proceed whenever you are ordered to go from one place to another. But we submit, and I think that an explanation of the -- of the present procedures will show that the only fixed duty is to report at the place of work. There's always a subsidiary duty to proceed whenever you're -- you're compelled to go from one place to another. A court subpoena, for instance, who obligates the person to whom the subpoena is directed to proceed, that's the only way that, of course, that he has of getting to the place where his obligation or his duty lies.
Earl Warren: But if I'm telling --
Carl H. Imlay: Now, --
Earl Warren: -- this doesn't tell him that his -- it will be a violation of the law for him not to report. It says, it would be a violation of the law for him not to proceed, doesn't it do that?
Carl H. Imlay: It does, Mr. Chief Justice, that this was not, of course, intended as a technical construction of the -- of the regulations. It was intended -- it's -- it's layman's language so to speak. It -- it explains to the registrant that he is to -- to go forward perhaps but I don't think that it was intended to explain to him the -- the technical, legal consequences of -- of the failure to -- to report at the place of work. Against this language in this instruction, of course, is the -- the title of this order which is an order to report for civilian work, and also, the second order, you are ordered to report for employment, the registrant is forewarned that -- that he is ordered to report for employment and we submit that that -- it tells him in -- in precise language what his duties are.
Hugo L. Black: If a witness is summoned in one district to go to another and he failed to go, is that a criminal offense?
Carl H. Imlay: It's a criminal contempt of the Court, Your Honor.
Hugo L. Black: Well, that makes -- that -- you mean under the criminal contempt statute, which makes it a crime -- an offense?
Carl H. Imlay: Yes.
Hugo L. Black: Where it has been used there? Are there many cases on that?
Carl H. Imlay: Well, I might just say this that one of the landmark cases in this -- in this field of -- in -- in this -- that concerning this problem of where venue of a crime of omission lies is the case of Regina versus Milner, an English case cited by the registrants in their brief and also cited in this Court's Anderson opinion and frequently cited for the proposition that where a duty to -- where the crime consist of a failure to act, then here lies where the failure occurred regardless of where the person, the violator happened to be when the crime was committed. Now, going back to your question, Mr. Justice Black, Regina versus Milner concerned a -- one who -- a defendant who was declared of bankrupt and a -- an English court in one county served notice on this defendant to surrender himself to the Court in that county. The notice was sent to a -- a neighboring county where he was then located and where he lived. He failed to appear at the appointed hour of the Court and was indicted for failing to appear at the Court at the appointed hour. The English court held at the place where this offense was committed, if it was committed at all, was the county in which the Court was located. The Court said, assuming the facts to be as alleged, as soon as three o'clock came and the prisoner did not surrender at Birmingham, he committed the offense there. Now, I think, this might be said to be the common law or the -- the traditional approach to this problem, of course, where we have a specific venue provision on the subject of contempt now. But the --
Earl Warren: Could there be any hardship on the Government to prosecute this man in the place where the order was made?
Carl H. Imlay: In these particular cases, Your Honor, I don't think it would work a hardship from the point of view of convenience.
Earl Warren: But generally speaking, would -- would that cast any additional burden on the Government?
Carl H. Imlay: I don't think it would, Your Honor.
Earl Warren: Well, on the other hand, suppose a draftee lived in Florida and he was sent to the State of Oregon to work, would it pass any great burden on him?
Carl H. Imlay: It -- it would cast a burden there. In most cases, Your Honor, I might explain this. There is a policy of the selective service system, not to send these conscientious objectors out of their own State. Much has been said about the possibility of sending them to Hawaii or Alaska. There is a policy not to send them out of their own State. Now --
Earl Warren: But it was done in one of these cases?
Carl H. Imlay: It was done in one of these cases. I might explain that too, Your Honor. The State of Oklahoma has a constitutional provision requiring that anyone going to work for the State, sign a loyalty oath which includes an -- a -- oath to bear arms for the State of Oklahoma. Now, many of these registrants, especially where they -- they don't select their own employment which they're entitled to under present regulations are assigned to state hospitals which presently have a great need for -- for personnel. In Oklahoma, it would be impossible, I would say, but -- now too much exaggeration to assignment of these men to -- to a state hospital because he couldn't take that oath. So, in -- in the case of a -- of Patteson, he was assigned to hospital work in the State of Kansas. And that is what compelled into -- go from the District of the Western District of Oklahoma to the -- to the District of Kansas. The other case, cases involved the district --to district assignments and that is probably more frequent, and that's probably the real -- the most lively problem involved because some of the States, of course, which have more than one district, this problem will frequently arise.
Felix Frankfurter: Mr. Imlay, since the -- to make it sure that that was enforced, there must have been numerous prosecution of this nature, namely, for disobedience of the order, am I right out of something?
Carl H. Imlay: I -- I think there are quite a few, yes.
Felix Frankfurter: In numbers, I mean, --
Carl H. Imlay: Yes.
Felix Frankfurter: -- offense numbers.
Carl H. Imlay: Yes, Your Honor.
Felix Frankfurter: Can you tell me whether I'm also writing the impression that sometimes there'd be eventually a play in the district where the board is and at some times we play in the district where the reporting -- the (Inaudible)
Carl H. Imlay: Well --
Felix Frankfurter: Is that right?
Carl H. Imlay: I -- well, I -- I think that's right that's because --
Felix Frankfurter: Well, I -- I was going to ask you the basis on which or whether there is some generalizing -- underlying unity for one or maybe one -- one venue, for laying in the venue in one place rather than the other. And -- you just give them a -- a good illustration, the Oklahoma situation, I get why you set out from the state.
Carl H. Imlay: Yes.
Felix Frankfurter: Are there -- are there any decree, any pattern in respective to (Inaudible)
Carl H. Imlay: Mr. Justice Frankfurter, I think the -- the -- I think in those cases where the registrant fails to do a duty at the local board where he fails to send it in his classification questionnaire, where he fails to keep the local board notified of his current mailing address and where he fails to do any act which is required to be done at the local board, I think it's -- it's wholly consistent with our position to prosecute him for that omission, where the omission occurred that is in the judicial district where the local board is located. However, this order in our position is that where the duty is to go else -- to -- is to do something elsewhere, in this case to report to an employer elsewhere why the omission must occur where the duty, where the act is -- is compelled be done. It doesn't arise where the local board is because the local board issued the order there or because the -- the registrant happens to be there in the area of the local board at the time, the -- the zero hour came and he didn't appear for his work assignment, we submit and I -- I will get to those cases later that this does, this crime does come within the general role that the -- where the -- where the crime consist of an omission to act why it's committed where the permission occurs.
Felix Frankfurter: May I suggest that it's much more important to analyze what the crime is than to bother about the cases.
Carl H. Imlay: Yes.
Felix Frankfurter: Because what we're concerned with is a constitutional provision which served the venue and shall be laid in the district wherein this crime shall have been permitted, though the analysis requires a local invasion of the crime either the doing of what is forbidden or the not doing of what we order.
Carl H. Imlay: Yes.
Felix Frankfurter: And that's the crucial thing.
Carl H. Imlay: Yes.
Felix Frankfurter: It may -- the trouble here is that the statute says, "It would be safe to obey any order with local board." Now, the order may be to come to the board and he will then tell you what to do next --
Carl H. Imlay: Yes.
Felix Frankfurter: -- or the order may already uprise him what he is to do. And if that in another district has failed to turn up there, the Constitution allowing Congress to impose that duty at a particular place, the failure to do it at that particular place localizes the crime at the place of omission.
Carl H. Imlay: Yes. That's quite right Mr. Justice Frankfurter.
Felix Frankfurter: So that I suggest to you analyze what is the case.
Carl H. Imlay: Yes.
Felix Frankfurter: You concede the crime should be and then the rest is relatively easy.
Carl H. Imlay: Yes.
Felix Frankfurter: Except in those cases where they'd be in either one place or the other for continuing things, the chain may go from one district to another and, therefore, the venue is properly either the first or the third basis.
Carl H. Imlay: Yes.
Felix Frankfurter: All right.
Carl H. Imlay: The interest --
Earl Warren: Mr. Imlay, may I ask just one more question on the line of Justice Frankfurter's questions. Am I correct in understanding that in no case has there been a prosecution for such as this, such as these cases in the place where the local board gave the order?
Carl H. Imlay: I -- I know of none, Mr. Chief Justice, if --
Earl Warren: Have you searched to -- to see?
Carl H. Imlay: I -- I've talked extensively with the selective service officers and I know of no such case. The -- I -- I know of no such -- no case involving a disobedience of an order to proceed or -- or any case that are founded on the theory that the registrant didn't set out on the journey to the place of employment which is really the theory of the registrants here. The Section 6 (j) of the Act, as Mr. Justice Frankfurter has referred to, provides that any person who knowingly fails or neglects to obey any such order, any such order from his local board, meaning an order which is -- which would compel him to perform civilian work from his local board shall be deemed for the purposes of Section 12 of this title to have knowingly failed or neglected to perform a duty required of him under this title. Now, obviously, the -- the crime defined by the Act is a failure or neglect to do a duty and that comes to the question of just what was the duty here. Now, of course, our contention is the duty, after reporting at the local board in partial compliance with this order, is to -- to report for employment. Now, the registrants advanced the theory in -- in on this theory, they're somewhat sustained by the Patteson opinion that there is a -- that this form and the regulations in the Act obligate the registrant after receiving his order to report to proceed from the area of the local board to setout on the trip to the place of employment. They -- by shifting the obligation to the travel duty instead of the duty to report, they attempt to shift the venue back to the area of the local board. However, the Patteson opinion deems that the duty to proceed to the place of employment was violated in each of these cases when the registrant walked into the local board at the time he was ordered to report to the local board and made some statement. I might say that some of the statements that were made to the local board, well some -- very frequently, some of the statements that are made are equivocal at best. But in this case, it's stipulated that the registrant walked in and tell the local board that -- that he couldn't accept the assignment. The Patteson opinion deemed that that was a crime that that refusal then and there was the -- the basis of the criminal act. The registrants concede, however, that this statement really a future intent was just mere evidence of such refusal that it wasn't the -- the crime but mere evidence of -- of an implied refusal to go forward. Or at least, that's our interpretation. I might say that in fairness to the registrants in a reply brief -- in their reply brief at page 10, they state that -- the stated refusal of the registrant confined with failure to proceed constitutes the offense. So, I would like to turn to the -- to the regulations in time I have left and just make a brief explanation of -- of what the registrant is obligated to do under present procedures.
Speaker: Supposing the registrant gets the notice to report to the board for the instructions, and shows up, and he says nothing, you tell the report to Kansas 10 days later then he goes on a motor trip as was through 15 and 20 towns.
Carl H. Imlay: Yes. That's --
Speaker: Or does the venue lie there?
Carl H. Imlay: Well, that -- that epitomizes the problem, I believe. The -- very frequently, these registrants are given 10 days or two weeks between the time that they go to the local board and the time they're obligated to go to the work. Very frequently, they go to some other judicial district. They might formulate the scheme not to report to work in that other judicial district. That might be -- under the theory of the registrant, that would be the locality where they refuse to proceed or go forward. That, I think, illustrates why the place of omission to report really is the -- should be the place where venue should lie.
Felix Frankfurter: Mr. Imlay, may I ask you whether in your view, the indictment could have been withdrawn so that unmistakably, the breach of duty for the place of the board, suppose the -- the drafter had said had failed to perform, did knowingly neglect to perform a duty intended upon him by the provisions of the said Act and that he failed to repot to the Board for instruction when and where the proceeding of such an indictment, is such an indictment be valid under 16 (j)? Is that --
Carl H. Imlay: Only -- only in those instances where he didn't comply with the first order on the order form and didn't report to the local board. If he did report as these registrants did --
Felix Frankfurter: Yes.
Carl H. Imlay: -- the only crime that we can charge him with, in our estimation, is -- is failing to report to the place of employment.
Felix Frankfurter: Although the indictment particularized on the basis of -- in the appendix to which it was probably called the appendix and said report at the hour and the day named in this order -- in the hour and the day named in this order in your order to report to the local board above at 10 a.m. on the 27th day of November, where you will be given instructions to proceed to the place of employment. Suppose the -- the draftsmen had -- had laid the indictment in those particularized term, namely, that he's neglected to report to the Board in order that -- where he would be noted to receive their instructions to proceed. Why wouldn't that be within the term of the notice to be done?
Carl H. Imlay: Well, I -- I don't think that we could bound any charge, any registrant with -- with not reporting to the local board -- if he reports to the local board, no matter whether he -- he accepts the instructions or whether he rejects them, if he reports to the local board, he satisfied the first obligation.
Felix Frankfurter: But he hasn't -- then why didn't you tell her to put in this -- that he should report to get the hour and days.
Carl H. Imlay: Do you have reference to the Patteson indictment, Mr. --
Felix Frankfurter: No, I have reference -- no, I have reference to -- your page 56 --
Carl H. Imlay: Yes.
Felix Frankfurter: -- which tell him that the Johnston's demand.
Carl H. Imlay: Yes.
Felix Frankfurter: You are ordered to report to the local board named above it at 10 a.m. on the 27th day of November --
Carl H. Imlay: Yes.
Felix Frankfurter: -- 1953 --
Carl H. Imlay: Yes.
Felix Frankfurter: -- where you will be given instruction. I'm grafting a different kind of indictment.
Carl H. Imlay: Yes.
Felix Frankfurter: Namely, and laying the charge in the very terms of that paragraph that he didn't obeyed that paragraph, would that be an indictment valid under the statute?
Carl H. Imlay: I think it would.
Felix Frankfurter: Very well.
Carl H. Imlay: I --
Felix Frankfurter: (Voice Overlap) --
Carl H. Imlay: I -- I think it would.
Felix Frankfurter: So does it not turn them on what the indictment alleges?
Carl H. Imlay: Yes.
Felix Frankfurter: Are they -- they're not to enter the trial of fatal bearing between the crime that was charged and the crime that's proven.
Carl H. Imlay: There may I -- I think --
Felix Frankfurter: But it's not in this case.
Carl H. Imlay: I -- I don't think so. I think that the -- the indictments in each case really charge a -- a neglect and failure to report at the place of work. I think they can -- they all fairly state that in each case.
Felix Frankfurter: Then -- then I suggest -- wholly a part, I just suggest in the inferences of clarity -- of clarity and not misleading readers of fine prints or mostly we don't read the fine prints of that paragraph to be needed in the future.
Carl H. Imlay: Well, that might be a -- an intricate idea, Your Honor. The --
Felix Frankfurter: Well, is it a good idea that he must've had confronted within.
Carl H. Imlay: Well, a lot of these registrants when they're ordered to report to the local board are not well advised as to the purpose of reporting. I think that was really the reason. Under the World War II system, when the registrant reported to the local board, it was not to receive instructions as to what time and to whom he should report at the destination. It was for immediate transportation to the place of employment. At that time, the -- the registrant was delivered to the place of employment. The -- the time at departure was set by the -- by the Selective Service System, the mode of conveyance. Today, after the -- the registrant reports to the local board, he's on his own so to speak. He's given, perhaps, several days in which to make the trip. Sometimes he might go by train or by bus. He might go by his own private conveyance. He sets the time of departure. He is in -- taken down to a -- or constructively delivered to a railroad station and told to depart at such and such a time so, the -- there -- there's really no fixed duty to make the trip as under current regulation as was contended for by the registrants.
Hugo L. Black: Under what effect of circumstances can a man commit a crime at a place where he's never been?
Carl H. Imlay: I think there -- there are several circumstances, Mr. Justice Black. For instance, failure to file a tax return is a failure committed where the -- the collector's office is located rather than where the accused happens to be when the omission to act occurs.
Stanley Reed: And do we have some cases merely on that one to two years ago?
Carl H. Imlay: The -- I think the -- the tax case, the Commerford case of the Second Circuit is -- is followed on that point. Certiorari was denied. We've cited that in our brief.
Hugo L. Black: What's the name of that case?
Carl H. Imlay: Commerford, United States versus Commerford, C-O-M-M-E-R-F-O-R-D, 64 F.2d 28. That's the Second Circuit case. There are cases --
Stanley Reed: Well there were some other cases here --
Carl H. Imlay: Yes.
Stanley Reed: -- about that -- that were passed on in this Court, right?
Carl H. Imlay: Yes. Yes, Mr --
Felix Frankfurter: The problem really is whether Congress has power to impose the term of your duty and what kind of duties it may impose whether the same board determines his duty and certainly by making it an offense not to perform that duty. So the real question is, they, Congress made you do something at a place I live -- where you live.
Carl H. Imlay: That's right. I -- I think, Mr. Justice Frankfurter, I think there are many instances of that. This Court had the -- the case of Rumely versus McCarthy cited at our brief on page 46. In that case, a New York defendant was charged with failing, neglecting and omitting to report enemy property and credits under the Trading with the Enemy Act with the alien property custodian in the District of Columbia. For all we know, Rumely had never been to the District of Columbia. However, by failing to do a duty in the District of Columbia, he had committed -- that this Court held that he had committed the -- the crime of omission in the District of Columbia. A similar result was reached in United States versus Lombardo, also cited in our brief at page 47, where a defendant and this is a much more -- a much more exaggerated example than any other, I believe. In that case, it was held that a -- a defendant in the Western District of Washington who failed to file -- file certain reports under the White-Slave Traffic Act in the District of Columbia was properly triable in the District of Columbia, another crime of omission or failure to act imposed by Congress. The New York Central case cited at our brief on page 47, involved a willfully failing to file rate and charged schedules with the Interstate Commerce Commission in -- in Washington D.C. The case was properly triable in Washington D.C. rather than in New York of failure to support inference. Frequently, the state courts are called on to decide where the obligation to support inference lies. Does it lie where the defendant is located in one county or does it lie where the inference are in another county? The obligation, the courts have held in State versus Peabody, we've cited in our brief, the obligation lies where the inference are located, not where the defendant happens to be situated when the -- when the time for performance comes around.
Earl Warren: Mr. --
Carl H. Imlay: Yes.
Earl Warren: -- Imlay, if I may advert once more to this document in your appendix, remember I asked you a little while ago about the clause in there which says "or to proceed to the place of employment pursuant to instructions." And as I recall it, you told me that that was merely layman's language informing the registrant what he was to do but wasn't the official part of the document. As I understood you to say that the official threats of the document was contained in what appears at the top of it, order to report for civilian work. That is right, is it not?
Carl H. Imlay: That's right.
Earl Warren: All right. Now, if this is the order to report for civilian work. Why would you then prosecute the man, under your theory, in the place where the Board was sitting and not where the work was?
Carl H. Imlay: I -- I didn't want to confound that by -- by saying that the caption on the -- on the order, order to report for civilian work, is a complete description of this document. This document is -- it incorporates really two basic orders which could have been put forward -- put forth in a -- in two -- two different documents. The first order is to report to the local board, the second order is to report for employment. I think that this is a -- this -- the obligation under this order begins in the locality of the local board but after -- after partial compliance with the first order, I believe that the -- the -- then the obligation under this order shifts to the place of employment and when the -- after the registrant has been given his instructions while this order then compels him to go to the place of work. And as a matter of fact, when he goes there and starts his job, his job of national importance which he is to undertake and hold for 24 months, if he leaves the -- the job anytime during that 24 months, then you have a violation of this self -- same order. Under the World War II regulations, why -- when a man went down and -- to the train depot and got on the train under government auspices, when the trip began, he was transferred to another authority and the local board's obligation was -- was discharged as to him. Then he became -- when the trip commenced an assignee of the camp which was the place of destination under the public work camp program but --
Earl Warren: Well, if you -- if you have two orders contained in this document --
Carl H. Imlay: Yes.
Earl Warren: -- the violation of either of which is -- is an offense. What is there in the law that says that one of those offenses is committed at the -- at the place of the -- of the board and the other, some other place out of the district? Now, how -- how can we break that up under the statute?
Carl H. Imlay: Well, the -- the statute punishes a failure to -- to obey an order. Now, here we have two orders. If the man does -- if the conscientious objector does not report to the local board in compliance with the first order, he has committed one crime which is triable in the judicial district of the local board, because there, the obligation was set and there the omission occurred. However, after -- if he does obey this first order in part compliance with this -- with this order form, then the obligation imposed on him shifts to the place of employment, and there, under 6 (j) of the Act, if he doesn't appear of -- the failure occurs in -- at the place of work. Now, that is the -- in other words, this is -- it might be considered a list of obligations rather than one order and any -- a failure of -- at any point is -- is -- it can be prosecuted where the failure occurs.
Earl Warren: Yes. But let's just read these two sections again. Now, you said that the language or to proceed to the place of employment pursuant to instructions was layman's language because it was at the bottom of the -- of the order and was in the nature of instructions. But look at the order itself, it says, you are ordered to report to the local board named above at 10 a.m. on the 27th of November, 1953, where you will be given instructions to proceed --
Carl H. Imlay: Yes.
Earl Warren: -- to the place of employment.
Carl H. Imlay: Yes.
Earl Warren: Now, it doesn't say to -- you'll be given instructions to report to the place of employment and says you'll be giving -- given instructions to proceed, and if he doesn't proceed, I suppose, he‘s in violation of the order, isn't he?
Carl H. Imlay: No, he isn't, Mr. Chief Justice.
Earl Warren: Well, that's the things I can't --
Carl H. Imlay: The --the --
Earl Warren: -- get.
Carl H. Imlay: -- the first order here where you will be given instructions to proceed to the place of employment -- employment, means that he will be given certain instructions on how he is to proceed meaning what procedures he's to follow. The Selective Service does not provide his transportation except where it's necessary. They have no funds to do so. They don't appoint the time when he is to undertake the trip. In other words, the word "proceed" doesn't mean travel or -- or when he is to start the trip. It means -- and -- and in literal application, what happens is that when he comes in, he's given a very short little instruction sheet, usually, telling what person to whom he's to -- to report at the destination and the time.
Earl Warren: Yes. But I -- I understand that this is his -- of -- his official order. Now, where in this order does it -- does it order him to report to his place of employment? Where does it do more than order him to proceed?
Carl H. Imlay: Well, I might say this. The -- the first order, you are ordered to report to the local board named above where you will be given instructions, in each case, the registrant did that. He was given instructions.
Earl Warren: All right.
Carl H. Imlay: Now, we get down to the second order. You are ordered to report for employment pursuant to the instructions of the local board. You are ordered to report pursuant to the instructions of the local board. That is the obligation that the omission of which occurred at the place.
Earl Warren: Now, you believe that that is true even though it says below, failure to report at the hour and on the day named in this order which means at the Board --
Carl H. Imlay: Yes.
Earl Warren: -- or to proceed to the place of the employment pursuant to instructions or to remain in this employment, the specified time, will constitute a violation of the Universal Military Training Act.
Carl H. Imlay: Your Honor, we don't think that the -- this instruction qualifies the order -- orders given above. It's a simple explanation to -- to the registrant of what he is to do. Now, ordinarily, when a person is to report at a place at a fixed hour, it -- it would be the usual thing to say that you must proceed there. That's an explanation to -- that -- that it perhaps is in artful but is on the whole accurate. If a person is to go to work on Monday, why it's understood that he must proceed to the place of work, particularly where in most case at the place of work, it is -- it is at some distance. I don't think that this explanation, however, an article would qualify the two orders. These registrants are -- are held to know their -- their duties under the -- under the Selective Service laws and if they don't know them, the very purpose for this meeting at the local board for their coming in is to -- is to ask questions and find out more. It would probably be unnecessary for these registrants to come to the local board. And as I pointed out yesterday in some cases that process is short circuit at somewhat.
Stanley Reed: I suppose the -- the registrant could have been indicted for refusal to proceed in the -- in the particular District which they refused the language of the statute.
Carl H. Imlay: We don't -- we don't take that position because --
Stanley Reed: How come you don't take that position but did an indictment for that but you --
Carl H. Imlay: Yes.
Stanley Reed: -- perhaps you could have?
Carl H. Imlay: Well --
Stanley Reed: That the -- that the statute said refused to perform any duty.
Carl H. Imlay: Well --
Stanley Reed: Certainly, he refused to perform the duty and told you he wouldn't but this person -- the District, did he not?
Carl H. Imlay: Well, we don't take the position that the proceeding in the sense of traveling to the destination is a fixed obligation --
Stanley Reed: No, but he -- has refused to perform these duties required of him under the language statute of --
Carl H. Imlay: He refused to report the duty, of course, because he refused to -- to report. That's given his one order to report and do the work. He -- he neither report it nor did he do the work.
Stanley Reed: Well, when you came to indict him was -- did you make a (Inaudible) I read the indictment as to how -- making a distinction between performing, using to perform, and the recording, ordered him to report. You only -- they only indicted him for failing to report.
Carl H. Imlay: We only indicted each of these registrants for failure to report and --
Stanley Reed: (Voice Overlap)
Carl H. Imlay: Obviously, a failure to report to employment is a failure committed at the place of employment that this has been our estimation and that is the -- commonly understood, meaning of that -- of that order and we think the order is -- is the disobedience to that part of the order is -- is charged here sufficiently in these indictments.
Felix Frankfurter: Mr. Imlay, if you make this -- if you make this a little concrete, that the legal problem with the virtue more clearly, the board said that you cast --
Carl H. Imlay: Yes.
Felix Frankfurter: -- to Pennsylvania which is the western district.
Carl H. Imlay: Yes.
Felix Frankfurter: And he was told to report there on the 27th of November.
Carl H. Imlay: Yes.
Felix Frankfurter: He did report.
Carl H. Imlay: Yes.
Felix Frankfurter: And they told him, you be as narrative (Inaudible)
Carl H. Imlay: Yes.
Felix Frankfurter: The (Inaudible) of Pennsylvania. You reported (Inaudible) which is in the east, is that right?
Carl H. Imlay: Yes, that's right.
Felix Frankfurter: And therefore, the question is whether it is a crime, (a), whether if Congress did make it as a crime for him not to turn up in (Inaudible) laid an offense and whether constitutionally Congress could make it an offense. Well somebody with an authority and new cast to tell a registrant, you should turn up -- turn up authority. I do not understand that the colloquy of -- contend the Constitution if the Congress couldn't make that an offense.
Carl H. Imlay: No, no --
Felix Frankfurter: Unless they could make it an offense at least to (Inaudible) and pass it to an important --
Carl H. Imlay: Yes.
Felix Frankfurter: (Inaudible) the City of Washington.
Carl H. Imlay: Yes.
Felix Frankfurter: So, it gets down the question of construction whether the statute makes it an offense, not to be at a particular place, different from the place of which the order of the authority told you to do.
Carl H. Imlay: Yes.
Felix Frankfurter: Isn't that the case?
Carl H. Imlay: That's the case and the statute, in fact, in Section 6 (j) of the Act says, "Any person who fails or neglects to obey any such order from his local board." Now, the orders I said is -- is really two orders. One of the -- the second order which -- with which we're concerned is to report to the employment. True that the order issues from the local board but it's also true that the act, which is compelled to be performed by the registrant, is to be performed in the Eastern District of Pennsylvania. In other words, it's to be performed where the work is located. Now, that in our estimation, under Section 6 (j) of the Act, is a -- a failure or neglect to obey the order and the disobedience occurs in the place of work.
Felix Frankfurter: If he hadn't turned up that New -- New Castle on the 27th --
Carl H. Imlay: Yes.
Felix Frankfurter: -- where -- it was you who say the venue would have to be laid.
Carl H. Imlay: At New Castle, even though the order reached him while he was in -- in Hawaii because the -- the -- in those cases now, this order is mailed to the mailing address of the registrant in the -- in those cases where the local board, where he fails to report to the local board, why the venue lies at the -- in the jurisdiction of the local board no matter where he is when he receives that order. And very often, they are far away from the local board when they receive the order which is mailed to his mailing address.
Earl Warren: Well, he was in -- if he was in Hawaii when he received the -- this order that's represented by the statute in your appendix and he failed to come to New Castle, he'd be prosecuted in New Castle.
Carl H. Imlay: That's right.
Earl Warren: Then if the order -- if the order directed him to -- to report for work in Hawaii and he didn't go back to Hawaii to report, you prosecute him in Hawaii. That's the --
Carl H. Imlay: That's theoretically to, as I said, we -- we don't -- we usually refer this man out of the State in which they -- they lived and assume what the
Earl Warren: But we got one of those cases here though, Kansas and Oklahoma --
Carl H. Imlay: Yes.
Earl Warren: -- from Kansas to Oklahoma and I guess he did --
Carl H. Imlay: Yes.
Earl Warren: -- do it that far that you could do at any place you want under your theory, couldn't you?
Carl H. Imlay: Theoretically, I suppose they could, but, actually, that problem -- it doesn't really concern us here and I don't think ever will concern us because they don't make that type of order, obligating a man to travel long distance.
Hugo L. Black: You said the order contained two orders, what are the two orders?
Carl H. Imlay: The order to report to the local board, Mr. Justice Black, is the first order. The order to report for employment is the second order. Two orders, two places.
Hugo L. Black: Suppose -- suppose he fails to make the first one, can he be prosecuted for two offenses?
Carl H. Imlay: If -- I -- I think that if he didn't obey the first order, I -- I think that -- we -- he would only be indictable under that for a failure to appear to the local board.
Hugo L. Black: You do not take the position that he could be indicted for both -- for two offenses for violating what you called the two orders in one?
Carl H. Imlay: I -- I don't think he can. I think that if we had that problem, why, I -- I think that it would -- as -- they're -- they're links in the chain, in both in the process of induction and the process of assigning conscientious objectors to work of national importance. I think that where -- unless the -- the person has -- has done a -- an act which violates all of the duties henceforward in the -- in the process of abandoning the duties under that chain, I think we'll -- we would have to prosecute him one at a time in the case of that sort.
Earl Warren: Well, Mr. Imlay, I -- I understood you earlier in your argument to say that there were three orders. One, --
Carl H. Imlay: Yes.
Earl Warren: -- was to report to the board, the other was to report to his place of employment, then the third, was to remain there for 24 months.
Carl H. Imlay: There's --
Earl Warren: Is that correct?
Carl H. Imlay: There -- not exactly. There are two orders. The three -- there are three obligation, three separate duties which must be carried out. The first duty is in the area of the local board. The second two duties necessarily are in the area of the work assignment.
Earl Warren: Well the --
Carl H. Imlay: -- upon the report and the other to --
Earl Warren: All right.
Carl H. Imlay: -- stay on duty --
Earl Warren: All right.
Carl H. Imlay: -- for 24 consecutive months.
Earl Warren: All right. Now, let's say -- let's say that he did report --
Carl H. Imlay: Yes.
Earl Warren: -- to the place of employment.
Carl H. Imlay: Yes.
Earl Warren: Having first reported to the Board.
Carl H. Imlay: Yes.
Earl Warren: But he didn't stay the 24 months.
Carl H. Imlay: Yes.
Earl Warren: You could prosecute him for not staying for 24 months?
Carl H. Imlay: That's right, Your Honor.
Earl Warren: Now, you could also prosecute him if he didn't report to the place of employment, could you not?
Carl H. Imlay: That's correct.
Earl Warren: As you have here.
Carl H. Imlay: Yes.
Earl Warren: All right. Now, if he didn't report to his place of employment --
Carl H. Imlay: Yes.
Earl Warren: -- as he committed one crime or two?
Carl H. Imlay: He is committed one crime. He's -- he's committed the crime -- he's -- he's violated the whole order in that case. That the whole order for that, I mean you are ordered to report and to remain in employment for 24 months. If he does not report or if he fails after reporting, fails to stay for 24 months, he's violated the -- the terms of that second order either --
Earl Warren: But he's committed more than one crime if he doesn't report to the place of employment?
Carl H. Imlay: One crime --
Earl Warren: He's committed that (Voice Overlap)
Carl H. Imlay: -- one order, one crime, yes.
Earl Warren: Now, he's committed one crime under any circumstances.
Carl H. Imlay: Yes. If he could --
Earl Warren: Whether he is to report to the Board first or to report to his place of employment?
Carl H. Imlay: That's right. He's --
Earl Warren: It's all one crime, isn't it?
Carl H. Imlay: One order, one crime.
Earl Warren: All right. Then why shouldn't it have one venue?
Carl H. Imlay: Because the first order is -- I'm -- I was addressing myself to the terms second order in our colloquy on that. The first order is to report to the local board --
Earl Warren: I know.
Carl H. Imlay: -- that's the venue as local board. The second order is to report for employment and to remain in employment for 24 months. Now, a violation of that second order may occur either where the registrant fails to report for employment or where he fails to carry through for 24 months as ordered. Thank you.
Earl Warren: Mr. Covington.
Hayden C. Covington: May it please the Court. I would like to take what time I have left, a few minutes, to talk about the question that Justice Black asked me yesterday concerning the one order that we have before us. It's true that we have one order and, of course, like any court order, it may have, it is further ordered adjudged in the decree then that's what he have here, three such orders but it's one paper order. Now, the trouble that we have been talking about here for two days hairsplitting the single order into three separate offenses comes about as results of this Court's decision in United States against Anderson. I approach this case in order to argue it consistently with the Sixth Amendment and that decision. But personally, I think, United States against Anderson was erroneously decided for the reasons that Mr. Justice Black brought out yesterday. We have here one order, and regardless of the place where it is violated are not carried out, it is the place of the board, the place of the issuance of the order that determines it. The question, the cases of non-action that we have both referred to in our briefs are all cases of non-action of men failing to come to the place where the board of the Court was situated and I admit that the failure to do that is an offense where the board is located and those cases support me on this proposition. They are authority for us that venue lays at the place where the Board is located.
Speaker: You say there's only a single offense here which is the ultimate failure to report (Voice Overlap) --
Hayden C. Covington: Well, I don't say that, no. I say that there's a single offense depending on what link he bought that. If we have here a chain, the courts have so held it is chain and there's only a single offense as long as the man complies with all the orders. And when he boxed at one order then he is guilty of only one offense and the third offense becomes an anticipatory offense that never becomes involved here.
Felix Frankfurter: Could Congress pass a statute, they said explicitly that a registrant who -- after he report to the Board shall not go to the place where the Board held him to report, he's triable at the place where he's suppose to report. Would that be constitutional?
Hayden C. Covington: Well, I'm not concerned about that.
Felix Frankfurter: Well, you're not opposing the statute as they said.
Hayden C. Covington: Well, I say this, Your Honor, that the Sixth Amendment was intended to prevent either congressional evasion of rights of people under the Constitution --
Felix Frankfurter: We know all of that (Voice Overlap) --
Hayden C. Covington: -- are both but still that's my answer to it.
Felix Frankfurter: But this Court has held that the Congress of the United States passed a statute to say that a fellow who wants to stay in his status and not to come here and maybe guilty of an offense for not coming here.
Hayden C. Covington: Yes. That is all true and that's supports my proposition too. That -- the offense here occurs at the tribunal. I made an illustration in my reply brief and it's -- and it's brightly --
Felix Frankfurter: Then the offense with the Blackmar case was -- was the effect of not reporting at a place where Mr. Blackmar said, "I don't want to go there. (Inaudible) is a much more -- it's a (Inaudible) place for me to spend my time."
Hayden C. Covington: And that is still true, may it please you, Mr. Justice Frankfurter. And it is the same situation here. What we have here is the failure to -- to come to the Board and the failure to proceed out of the Board. Now --
Felix Frankfurter: Do you think he should have been prosecuted and pairing by some United States (Voice Overlap) --
Hayden C. Covington: Why that wouldn't -- put it beyond the jurisdiction of the Court to prosecute someone in Paris. It's the very illustration I gave in my reply brief in analogy and I want to call Your Honors' attention to -- each one of you to remember this. And if I tried to bring it close to home, suppose an employee of this Court was ordered to go to Richmond to pick up a record in a state case where certiorari had been granted, and he says, "No, I'm not going." Now then, under the arguments that has been made against me, the only place where he can be prosecuted is in Richmond which is --
Felix Frankfurter: All offense, what Congress had, what kind of a statute, if it says, he should report at the place to which the Supreme Court of United States directs him to be, then, his duty is to be on that place, an omission to be there is an offensive action.
Hayden C. Covington: I do not agree with that. I think that the -- now, wait a minute. Here -- I want to answer you and I'd like to answer it because I don't know what -- maybe the results of failure to answer but now the point is this, if Congress makes an act, saying that a man should obey an order of a certain board doing to go a certain place, that becomes in congressional order issued at the place of the Board and then you would be at the place of the Board. Now, if what is suggested to me is correct, then if a man defines an order of this Court then this Court would never have jurisdiction to prosecute a man for contempt if he failed to go to Richmond and get a record and it's ridiculous. And besides that, it puts a tremendous burden and it puts an unlimited power in the hands of administrative agents and his prosecutors to get a man completely out of the district where the controversy arose where all the witnesses are and get him into a foreign area where nobody knows anything, and nobody is interested in it. I think that we've got to be realistic people and deal with realities and not fiction. And that's what --
Felix Frankfurter: I should like -- I should like --
Hayden C. Covington: -- that's -- that's exactly what's being suggested here. And I say the whole trouble is this Court's decision in United States against Anderson. I didn't want to assault it but now I'm doing it unequivocally and ask the Court to overrule it.
Felix Frankfurter: I suggest to you Mr. Covington, that this courtesy is not usually an argument.
Hayden C. Covington: I don't mean to -- be discourteous and I am not. I am merely as emphatic as you are, Mr. Justice Frankfurter.